U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended May 31, 2011. o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission File Number 0-15482 ONCOLOGIX TECH, INC. (Name of Small Business Issuer as Specified in Its Charter) Nevada 86-1006416 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) P.O. Box 8832 Grand Rapids, MI49518-8832 (Address of principal executive offices) (616) 977-9933 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes oNo x As of June 6, 2011, there were 48,405,661 shares of common stock, par value $.001 per share, outstanding. Transitional Small Business Disclosure Format (Check One):Yes oNo x ONCOLOGIX TECH, INC. AND SUBSIDIARIES TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed Consolidated Balance Sheets as of May 31, 2011 (Unaudited) and August 31, 2010 3 Condensed Consolidated Statements of Operations (Unaudited) for the three and nine month periods ended May 31, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the nine month periods ended May 31, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3. Quantitative and Qualitative Disclosure about Market Risk 26 ITEM 4T. Controls and Procedures 26 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 27 ITEM 1A. Risk Factors 27 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 ITEM 3. Defaults Upon Senior Securities 27 ITEM 4. Removed and Reserved 27 ITEM 5. Other Information 28 ITEM 6. Exhibits 28 Signatures 28 2 PART I: FINANCIAL INFORMATION ITEM 1.Financial Statements ONCOLOGIX TECH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS May 31, August 31, ASSETS Current Assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Total current assets Property and equipment (net of accumulated depreciation of $21,166 and $20,211) Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Convertible notes payable (net of discount of $0 and $12,425) $ $ Convertible notes payable - related parties - Notes payable - Notes payable - related parties Accounts payable and other accrued expenses Accrued interest payable Accrued interest payable - related parties Total current liabilities Long-term liabilities: Convertible notes payable - Convertible notes payable - related parties - Total long-term liabilities - Total liabilities Stockholders' Deficit: Preferred stock, par value $.001 per share; 10,000,000 shares authorized 261,762 and 261,762 shares issued and outstanding at May 31, 2011 and August 31, 2010, respectively Common stock, par value $.001 per share; 200,000,000 shares authorized; 48,405,661 and 47,155,660 shares issued and outstanding at May 31, 2011 and August 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Noncontrolling interest ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to condensed consolidated financial statements. 3 ONCOLOGIX TECH, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED MAY 31, 2 For the Three Months Ended For the Nine Months Ended May 31, May 31, May 31, May 31, Revenue $
